On Application for Rehearing

HOLMES, Retired Appellate Judge.
In the application for a rehearing, Martin contends that this court incorrectly stated in its October 10, 1997, opinion that Martin failed to cite any proper authority to support the contention that the trial court applied the wrong standard of review.
While it could be said that in Martin’s brief on appeal, Martin did cite some authority to support the contention that the trial court applied the wrong standard of review, it was not readily apparent in Martin’s brief on appeal that this authority was, in fact, cited in support of this particular contention.
In any event, the testimony of Arthur Bailey DuMont, a city planner for the City of Mobile, is sufficient to support a conclusion that the Orange Beach Planning Commission’s approval of the subdivision was arbitrary and capricious and had no substantial relationship to the promotion of the public health, safety, or general welfare.
ORIGINAL OPINION EXTENDED; APPLICATION OVERRULED; RULE 39(k) MOTION DENIED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.
MONROE, J., concurs in the result.